Citation Nr: 1543932	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-21 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial, compensable rating for bilateral hearing loss. 

2. Entitlement to an increased rating in excess of 20 percent for bilateral hearing loss, from January 10, 2011 to March 27, 2015. 

3. Entitlement to an increased rating in excess of 30 percent for bilateral hearing loss, from March 27, 2015. 


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1959 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the Veteran's claims for an increased rating for the Veteran's service-connected right ear hearing loss, and service connection for left ear hearing loss and tinnitus. 

By way of procedural history, the Board notes that these claims were previously before the Board. In November 2014, the Board granted the Veteran's claim for service connection for left ear hearing loss and remanded his claim of service connection for tinnitus and increased rating for right ear hearing loss. Subsequently, in April 2015, the RO issued a rating decision which granted the Veteran's claim of service connection for tinnitus. In the same rating decision, the Veteran's service-connected left and right ear hearing loss claims were combined and characterized as bilateral hearing loss. The RO also assigned a 20 percent rating for his bilateral hearing loss from January 2011 to March 2015, and a 30 percent disability rating from March 2015. 

In a supplemental statement of the case (SSOC), issued concurrently with the April 2015 rating decision, the RO continued the Veteran's non-compensable rating prior to January 2011, for bilateral hearing loss. The SSOC, however, did not address any of the other staged portions of the Veteran's bilateral hearing loss, namely between January 2011 to March 2015, and from March 2015 on. 

The Board notes that in spite of the above increase in evaluation, the Veteran has not withdrawn his appeal. As a 20 and 30 percent rating for hearing loss is not a full grant under the appropriate diagnostic code, the appeal for an increased rating for his scars continues. See AB v. Brown, 6 Vet. App. 35 (1993) (the Veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal).
  
The issues of entitlement to an increased rating in excess of 20 percent for bilateral hearing loss, between January 2011 to March 2015, and an increased rating in excess of 30 percent for bilateral hearing loss, from March 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

Audiological evaluation of record for the time prior to January 10, 2011, reflects that the Veteran's service-connected bilateral hearing loss was manifested by Level VI hearing impairment in the right ear and Level IV in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for bilateral hearing loss, prior to January 10, 2011, are met. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA)

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, the RO advised the claimant by letter of the required elements to show entitlement to service connection for a claimed disability, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence in support of his claim.  Thus, the duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012). Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407  (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). The Board finds that, for the issue decided herein, the VA's duty to provide an adequate examination has been fulfilled. Therefore, the Board has fulfilled its duties under the VCAA.

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.

Increased Ratings - In General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. See 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. See Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased Rating - Bilateral Hearing Loss, Prior to January 10, 2011

The Veteran asserts that his bilateral hearing loss is worse than that represented by his current non-compensable rating during the relative time period prior to January 10, 2011. The Board notes that a close analysis of private audiological examinations provided by the Veteran prior to January 10, 2011, demonstrate that his hearing loss objectively warrants a 30 percent disability rating. Therefore, the Veteran's claim for a compensable rating for his service-connected bilateral hearing loss must be granted, with an assignment of a 30 percent rating for the relative time period.  

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2015), Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating schedule. The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four. 38 C.F.R. § 4.85. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. 

The U.S. Court of Appeals for Veterans Claims (Court) has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). The Veteran's service-connected hearing loss is currently assigned a noncompensable disability evaluation pursuant to 38 C.F.R. § 4.85, DC 6100. 

The Board notes that the Veteran was afforded his first VA Compensation and Pension (C&P) examination for hearing loss in January 10, 2011. However, prior to that time, the Veteran had submitted private audiological examinations for both ears. The closest and most probative examination was conducted in November 11, 2010. On examination, the Veteran exhibited the following puretone thresholds, in decibels:


1000Hz
2000Hz
3000Hz
4000Hz
Avg. 
Right
65
75
80
80
75
Left
55
65
55
60
59

The average puretone threshold decibel loss was 75 in the right ear, and 59 in the left ear. However, the Maryland CNC test was not employed.  

Applying the findings of the November 2010 examination to the rating criteria for hearing impairment, the Board finds that the criteria for 20 percent evaluation for bilateral hearing loss have been met. As previously noted, the Veteran's right ear manifested an average puretone threshold of 75 dB, and the left ear manifested an average puretone threshold of 59 dB.  Since the puretone tests revealed that both ear had all four relevant categories (1000Hz, 2000Hz, 3000Hz and 4000Hz) registering above 55 dB, the Board could determine the Veteran's hearing acuity referencing either 38 C.F.R. § 4.85, Table VI or Table VIA, whichever yields the higher rating. See 38 C.F.R. § 4.86(a). 

This calculation cannot be done under Table VI, as there are no speech discrimination scores utilizing the Maryland CNC test.  However, utilizing Table VIA, the right and left ears demonstrate a hearing acuity of Level VI and IV. Id. Table VIA. Therefore, hearing acuity results of Table VIA, the Board finds that the result from the November 2010 examination to warrant a compensable rating. 38 C.F.R. §§ 4.85. Table VII. Such designations of VII and V, equate to a 20 percent evaluation for the relevant time period. See 38 C.F.R. § 4.85(f). As such, the probative evidence demonstrates that the Veteran's hearing, during the relevant time period prior to January 10, 2011, is more severe than that represented by his current noncompensable disability rating. Therefore, the claim for entitlement to an initial compensable rating, prior to January 10, 2011, must be granted, and a rating of 20 percent for bilateral hearing loss is assigned. 

Other Considerations

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Ratings Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms". Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the Rating Schedule. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria. The rating criteria for the Veteran's currently assigned ratings under the appropriate diagnostic codes contemplate his level of symptomatology. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. See Martinak, 21 Vet. App. at 455. The Board finds that the Veteran's hearing difficulties are adequately contemplated by the rating schedule, as these symptoms are encompassed within the speech discrimination component of hearing loss rating.  Notably, 38 C.F.R. §§ 4.85, 4.86 contemplates any functional loss due to hearing impairment. As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

However, even if the available schedular evaluation for his disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations, or the like, for his service-connected disabilities decided herein. There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would, by itself, cause any impairment with employment, such as "marked interference" over and above that which is already contemplated in the assigned schedular rating. The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

The Veteran does not assert, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to the disabilities described herein. Thus, this appeal does not raise the issue of entitlement to a TDIU. See 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

Entitlement to an initial rating of 20 percent, prior to January 10, 2011, is granted. 


REMAND

Unfortunately, the claims for increased ratings require further development before being decided.  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of these claims is necessary to ensure there is a complete record upon which to adjudicate these claims and to afford him every possible consideration.
In the Board's November 2014 remand, the RO/AOJ was directed to accomplish additional developments, to include request additional treatment information from the Veteran and to schedule VA compensation examinations, to be followed by a readjudication. The record reflects these development steps were taken, and the RO issued a rating decision granting both service connection for tinnitus and left ear hearing loss, and, in-part, increased rating for, now, bilateral hearing loss. In the April 2015 ratings decision, the RO staged the Veteran's bilateral hearing loss claim to three distinct periods, prior to January 10, 2011, between January 10, 2010 to March 27, 2015, and from March 27, 2015. However, the RO only provided a concurrent SSOC for the period prior to January 10, 2011; the SSOC failed to address the latter two periods, and no other adjudication of those staged periods is of record. Accordingly, those periods must be remanded so that an SSOC can be issued. See 38 C.F.R. §§ 19.31(c) (2015); see also Shipley v. Shinseki, 21 Vet. App. 458, 461 (2011); Juarez v. Peake, 21 Vet. App. 537, 543 (2008).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should readjudicate the issues of entitlement to an increased rating in excess of 20 percent for bilateral hearing loss, from January 10, 2011, to March 27, 2015, and an increased rating in excess of 30 percent for bilateral hearing loss from March 27, 2015, and provide an SSOC to the Veteran and his representative. Allow an appropriate time for response before returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


